Title: From George Washington to John Hancock, 6 November 1776
From: Washington, George
To: Hancock, John



Sir
White plains Novr the 6th 1776

I have the honor to inform you, that on yesterday morning the Enemy made a sudden and unexpected movement from the Several posts they had taken in our Front. they broke up their whole Encampments the preceding night, and have advanced towards King’s bridge and the North river. the design of this manuvre, is a matter of much conjecture and speculation, and cannot be accounted for with any degree of certainty. the Grounds we had taken possession of, were strong and advantageous and such, as they could not have gained without much loss of blood in case an attempt had been made. I had taken every possible precaution to prevent their outflanking us, which may have led to the present measure. they may still have in view their original plan; and by a sudden wheel try to accomplish it. detachments are constantly out to observe their motions, and to harrass them as much as possible.

In consequence of this movement, I called a Council of Genl Officers to day to consult of such measures as should be adopted in case they pursued their retreat to New York. the result of which, is herewith transmitted. In respect to myself, I cannot indulge an Idea, that General Howe, supposing he is going to New York, means to close the Campaign and to sit down without attempting something more. I think it highly probable and almost certain, that he will make a descent with a part of his Troops into Jersey, and as soon as I am satisfied that the present manuvre is real and not a feint, I shall use every means in my power to forward a part of our force to counteract his designs. nor shall I be disappointed, if he sends a Detachment to the Southward for the purpose of making a Winter Campaign. from the information I have received, there is now a number of Transports at Red Hook with about three thousand Troops on board. their destination as given out, is, to Rhode Island, but this seems altogether improbable for various reasons, among others, the Season is much against it. in the Southern States they will find it milder and much more favourable for their purposes. I shall take the liberty of mentioning, that it may not be improper to suggest the probability of such a measure to the Assemblies and Conventions in those States, that they may be on their guard, and of the propriety of their establishing and laying up magazines of provisions & other necessaries in suitable places. this is a matter of exceeding importance, and what cannot be too much attended to.
From the approaching dissolution of the Army, and the departure of the New Levies which is on the eve of taking place, and the little prospect of levying a New One in time, I have wrote to the Eastern States by the unanimous advice of the General Officers, to forward Supplies of Militia in the room of those, that are now here, and who it is feared, will not be prevailed on to stay any longer than the time they are engaged for. The propriety of this application, I trust will appear, when it is known, that not a Single Officer is yet commissioned to recruit, and when it is considered how essential it is to keep up some shew of force and shadow of an Army.
I expect the Enemy will bend their force against Fort Washington and invest It immediately. from some advices it is an Object that will attract their earliest attention.
I am happy to inform you that in the Engagement on Monday Sennight, I have reason to beleive our Loss was by no means so considerable as was conjectured at first. By some deserters & prisoners we are told that of the Enemy was tolerably great. some accounts make it about Four Hundred in killed & wounded—All agree that among the former there was a Colo. Carr of the 35th Regiment.
The force that will be sent to Jersey after I am satisfied of Mr How’s

retreat, in addition to those now there, according to my present opinion, will make it necessary for me to go with them, to put things in a proper channel, and such a way of defence, as shall seem most probable—to check the progress of the Enemy in case they should attempt a descent there or a move towards Philadelphia. I have the Honor to be with great respect Sir Yr Most Obedt Sert

Go: Washington

